ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Fid Al-Bahr Company                          )      ASBCA No. 61994
                                             )
Under Contract No. W912PB-18-P-3285          )

APPEARANCE FOR THE APPELLANT:                       Ali Alkhazrajy, Esq.

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Eugene M. Gray, JA
                                                    MAJ Sean B. Zehtab, JA
                                                     Trial Attorneys

              ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

        The Board docketed this appeal on March 14, 2019. When the Board did not
receive a complaint pursuant to Board Rule 6( a), it issued an Order, dated May 10, 2019,
directing appellant to file its complaint within 21 days or immediately advise the Board
how much more time was needed and why. The Board issued a second Order, dated
July 26, 2019, responding to appellant's request for information on how to file its
complaint and directing appellant to file its complaint no later than August 16, 2019. The
Board then issued a third Order, dated August 23, 2019, directing appellant to either file
its complaint within 21 days or show cause why the appeal should not be dismissed for
failure to prosecute. All three Orders were sent to the email address provided by
appellant's counsel, identified by appellant under Board Rule 15 as its authorized
representative. The Board received no response to any of its Orders. Accordingly, this
appeal is dismissed with prejudice under Board Rule 17.

      Dated: October 2, 2019




                                                  aministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
 I concur                                         I concur
                                                            //"'"'
                                                        /




 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61994, Appeal ofFid Al-Bahr
Company, rendered in conformance with the Board's Charter.

       Dated:




                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2